Title: To Benjamin Franklin from Joseph Fichet, 4 May 1778
From: Fichet, Joseph
To: Franklin, Benjamin


Monsieur
St. malo 4 May 1778.
J’ai L’honneur de vous Remettre Incluse la Copie d’une Lettre du Sieur françois C. Rouxel, Commandant mon Navire le prudent de ce port, Expedié en Août dernier pour le grand cabotage; D’abort d’ici a lorient, de ce lieu a St. ander, ou il a chargé pour Londres, et rechargé a ce dernier lieu pour Madere; a l’entrée duquel port, ayant Même un pilot du lieu a son bord, prest à le Mouiller; il a eté Rencontré par le corsaire ameriquain appellé le Lion de 16 Cannons Capitaine Mr. Benjamin Ivorron de Salam, qui l’a Non seulement aresté, Mais encore Beaucoup pillé et fait conduire par ces Gens a la Martinique, avec le capitaine de mon dit Navire et un seul homme de son equipage, ayant detenu le reste a bord de son corsaire, ainsi que vous en Instruira la ditte Lettre; que je ne vous envoye que pour vous mettre a Même de donner Les ordres que vous croirés Necessaire a ce Sujet. J’ai L’honneur d’etre avec Respect Monsieur Votre humble et obéissant Serviteur
Jh. Fichet
 
Notation: Fitchet st Malo. 4 May 1778.
